DETAILED ACTION
Claims 1, 5, 14, and 15 are currently pending in this Office action.  Claims 2-4, 6-13, and 16-20 stand canceled.  Claim 5 is withdrawn as being directed to a non-elected invention.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 3 and 4, filed 11/30/2021, with respect to the rejection(s) of: 
claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grass et al. (US 2013/0317153 A1) in view of Arendt et al. (US 5990214 A); and 
claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (CN 101993548 A, machine translation) in view of Chun et al. (WO 2008/140177 A1)
have been fully considered and are persuasive.  Namely, the rejection over Grass in view of Arendt is withdrawn in light of the amendment limiting the dibenzoate to DEGDB.  The rejection over Shen in view of Chun is withdrawn in light of the amendment excluding di(2-ethylhexyl)terephthalate.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Objections
1 is objected to because of the following informalities:  line 8 contains an unnecessary comma between “(DINTP)” and “and.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 at line 10 recites “the plasticizer composition does not contain di(2-ethylhexyl)terephthalate.”  This is new matter because the original disclosure does not provide support for this negative limitation.  Applicant may correct this by amending line 7 to instead read “the terephthalate-based material is one or more selected from the group.”

Claim Rejections - 35 USC § 103
Claims 1, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer et al. (WO 2016/005357 A1, US 2017/0145187 A1 as English equivalent) in view of Hu et al. (CN 101407461 A, machine translation).
	With respect to claim 1, Pfeiffer at claim 27 teaches a plasticizer composition comprising a plasticizer (I) and plasticizer of formula (II), where formula (II) is:

    PNG
    media_image1.png
    121
    369
    media_image1.png
    Greyscale

R3 and R4 are both 2-ethylhexyl, both isononyl, or both 2-propylheptyl.  The content of plasticizer (I) is 1 to 70 wt%, of plasticizer of formula (II) is 30 to 99 wt% relative to the plasticizer composition.   Claim 29, 30.  Depending upon the desired end use, a further plasticizer can be included in an amount of 0 to 50 weight percent relative to total (I) and (II).  [0069], [0074].  Pfeiffer explains that terephthalate esters are known alternative plasticizers to the more toxic prior art phthalate plasticizers (e.g., DEHP, DINP, DIDP).  Pfeiffer explains that its plasticizer mixture has low toxicity and low volatility.  [0007], [00015], [0022], [0025].
	While Pfeiffer [0072] identifies diethylene glycol dibenzoate as a suitable further plasticizer, but teaches it among a number of other suitable additional plasticizers.  
	Hu teaches that diethylene glycol dibenzoate is advantageous as a substitute plasticizer for prior art phthalates, like DOP, in PVC and other plastics.  Diethylene glycol dibenzoate has good compatibility, cold resistance, anti-static performance, anti-pollution performance, outstanding thermal stability, low volatility, light resistance, discoloration resistance, and low toxicity.
	“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). 
	Given that Pfeiffer already specifies diethylene glycol dibenzoate and the shared advantages of diethylene glycol dibenzoate taught by Hu, it would have been obvious to a person having ordinary skill in 
	With respect to claim 14, Pfeiffer at claim 27 teaches a plasticizer composition comprising a plasticizers (I) and plasticizers of formula (II), where formula (II) is:

    PNG
    media_image1.png
    121
    369
    media_image1.png
    Greyscale

R3 and R4 are both 2-propylheptyl.
	Given that Pfeiffer teaches di(2-propylheptyl)terephthalate as one of only three species of terephthalate ester plasticizers of formula (II), it would have been obvious to a person having ordinary skill in the art to select di(2-propylheptyl)terephthalate as its terephthalate plasticizer.
	With respect to claim 15, Pfeiffer at claim 27 teaches a plasticizer composition comprising a plasticizers (I) and plasticizers of formula (II), where formula (II) is:

    PNG
    media_image1.png
    121
    369
    media_image1.png
    Greyscale

R3 and R4 are both isononyl.
	Given that Pfeiffer teaches diisononyl terephthalate as one of only three species of terephthalate ester plasticizers of formula (II), it would have been obvious to a person having ordinary skill in the art to select diisononyl terephthalate as its terephthalate plasticizer.

Claims 1 and 15 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Grass et al. (US 2013/0317153 A1; hereinafter “Grass ‘153”) in view of Hu et al. (CN 101407461 A, machine translation)
Grass ‘153 at claim 8 discloses a plasticizer for a polymer composition, the plasticizer comprising diisononyl terephthalate (DINT) and a further plasticizer, where the ratio of the further plasticizer to DINT is between 1:20 and 2:1. The further plasticizer may suitably be dibenzoic esters of glycols.  [0025].  DINT provides enhanced low temperature flexibilization and permanence with low volatility as compared to prior art phthalates.  [0007], [0011], [0017].  The plasticizer is applicable to polyvinyl chloride (PVC) polymer containing compositions.
	Grass ‘153 teaches dibenzoic esters of glycol as a suitable further plasticizer, but is silent as to more particularly diethylene glycol dibenzoate as the same.
	Hu teaches that diethylene glycol dibenzoate is advantageous as a substitute plasticizer for prior art phthalates, like DOP, in PVC and other plastics.  Diethylene glycol dibenzoate has good compatibility, cold resistance, anti-static performance, anti-pollution performance, outstanding thermal stability, low volatility, light resistance, discoloration resistance, and low toxicity.
	“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). 
	Given that Grass ‘153 specifies dibenzoate glycol esters and the advantages of diethylene glycol dibenzoate taught by Hu, it would have been obvious to a person having ordinary skill in the art at the time of invention to select diethylene glycol dibenzoate as additional plasticizer due to its good compatibility, cold resistance, anti-static performance, anti-pollution performance, outstanding thermal .

Claims 1 and 15 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Grass (US 8329796 B2; hereinafter “Grass ‘796”) in view of Hu et al. (CN 101407461 A, machine translation).
	Grass ‘796 is directed to diisononyl terephthalates, which are useful as an alternative plasticizer for PVC to toxic prior art phthalate plasticizers like DEHP, DINP, or DIDP.  Id. at col. 1, ll. 6–18, 58–62.  The diisononyl terephthalate can be prepared as a mixture with ester compounds as further plasticizers, such as dibenzoic esters of glycols.  col. 11, ll. 53-56, col. 12, l. 3.  The proportion of diisononyl terephthalate is 25 to 85 weight percent relative to the total plasticizers, which corresponds to 75 to 15 weight percent of the further plasticizers.  col. 12, ll. 18-22.
	Grass ‘796 teaches dibenzoic esters of glycol as a suitable further plasticizer, but is silent as to more particularly diethylene glycol dibenzoate as the same.
	Hu teaches that diethylene glycol dibenzoate is advantageous as a substitute plasticizer for prior art phthalates, like DOP, in PVC and other plastics.  Diethylene glycol dibenzoate has good compatibility, cold resistance, anti-static performance, anti-pollution performance, outstanding thermal stability, low volatility, light resistance, discoloration resistance, and low toxicity.
	“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                        /JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763